Citation Nr: 9923068	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of head 
injury, including epilepsy and/or a seizure disorder.


REPRESENTATION

Appellant represented by:	Laura Bowen, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from October 1968 
to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the above issue.

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

The appellant's claim is the subject of the REMAND herein.


FINDING OF FACT

The appellant's claim for service connection for residuals of 
a head injury is plausible, but the RO has not obtained 
sufficient evidence for correct disposition of this claim.


CONCLUSION OF LAW

The appellant has presented a well-grounded claim for service 
connection for residuals of head injury, including epilepsy 
and/or a seizure disorder, and VA has not satisfied its duty 
to assist him in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The appellant's claim for service connection for residuals of 
a head injury is plausible.  He has submitted competent lay 
evidence of incurrence of a head injury during service.  
Although his service medical records do not document such an 
injury, his statements are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).  He has 
also submitted a letter from a VA physician, which indicates 
that the appellant has seizures that "could reasonably" 
have been caused by the reported inservice head injury.  
Assuming the credibility of this evidence, this claim must be 
said to be plausible, and therefore well grounded.  See, 
e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
("possible" link enough to well grounded claim); 

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. §§ 5103 and 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1998).  The Board concludes 
that VA has not satisfied its duty to assist the appellant in 
the development of this claim.  The record does not contain 
sufficient evidence to decide his claim fairly.  As discussed 
more fully below, the RO has not obtained the appellant's 
recent VA treatment records or his Social Security records.  
The appellant has also not undergone a VA examination for his 
seizure disorder.  Accordingly, further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. §§  5103 and 5107(a), and this claim 
is REMANDED for the development discussed below. 


ORDER

The appellant's claim for service connection for residuals of 
head injury, including epilepsy and/or a seizure disorder, is 
well grounded, and, to that extent, the appeal is granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the appellant's claim. 

First, a letter from a physician at the VA Medical Center 
(VAMC) in Spokane, Washington, indicated that the appellant 
was receiving treatment for his seizures.  None of his VA 
treatment records have been obtained.  Also, of record is 
documentation from the VAMC in Spokane indicating that the 
appellant was hospitalized for his seizure disorder in March 
1988, but those hospitalization records have not been 
obtained.  The appellant also referenced having received 
treatment at the VAMC in Seattle.  See hearing transcript at 
20.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession, and these 
records must be considered in deciding the appellant's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, the RO must obtain all of the appellant's VA 
records. 

Second, the appellant testified that he is receiving Social 
Security disability benefits due to his seizure disorder.  
The RO has not requested the medical and adjudication records 
relating to the appellant's Social Security disability 
benefits.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA 
is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight).  The RO should therefore request these records. 

Third, at the personal hearing in February 1999, the 
appellant's representative discussed an October 1978 hospital 
summary concerning onset of the appellant's seizure disorder.  
See hearing transcript at 18-19.  This hospital summary is 
not of record.  Also, the appellant testified that he was 
sent to Harborview Hospital in 1977 or 1978 for evaluation of 
his epilepsy.  An attempt should be made to obtain these 
records since they may be relevant to the appellant's claim.  
See Robinette v. Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. 
§ 5103(a) (West 1991). 

Fourth, it is appropriate to provide the appellant a VA 
physical examination for his seizure disorder.  Considering 
the appellant's testimony and the 1999 letter from a VA 
physician, it is appropriate to determine whether his current 
seizure disorder is related to an inservice disease or 
injury.  Although the VA physician purported to render such 
an opinion in the 1999 letter, the opinion was not conclusive 
and there is no indication that it was based upon review of 
pertinent medical evidence.  Therefore, the Board finds that 
a medical opinion is needed, since there is not sufficient 
evidence upon which to base a decision.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 
Vet. App. 288, 292 (1993).

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the appellant's treatment and 
hospitalization records from the VA 
Medical Centers in Spokane and Seattle 
for all treatment from 1969 to the 
present, to include records from 
hospitalization in 1979 and 1988. 

2.  Request that the appellant or his 
representative submit the October 1978 
hospital summary discussed by his 
representative during his personal 
hearing.  If he no longer has these 
records, ask him to complete a release, 
so that the RO can request these records.  
Ask that he also complete a release for 
Harborview Hospital for evaluation of his 
epilepsy in 1977 or 1978 and for any 
other private facility that has treated 
him for the claimed seizure disorder 
since his discharge from service.  If the 
RO is unable to obtain any referenced 
records, tell the appellant and his 
representative, so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

3.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

4.  After obtaining as many of the above 
records as possible, schedule the 
appellant for appropriate VA physical 
examination(s) to evaluate his seizure 
disorder.  It is very important that the 
examiner(s) be provided an opportunity to 
review the claims folder and a copy of 
this remand prior to the examination(s).  
The examiner(s) should indicate in the 
report(s) that the claims file was 
reviewed.  

The examiner(s) should perform all 
necessary tests in order to determine the 
etiology of the appellant's current 
epilepsy and/or seizure disorder.  Prior 
to rendering the following opinion, the 
examiner(s) should review all the 
evidence of record, including, but not 
limited to, the service medical records, 
the reports of VA examinations conducted 
in 1969 and 1985, the letter from a VA 
physician dated in May 1999, the 
appellant's testimony in February 1999, 
and any other pertinent evidence obtained 
upon remand.  The examiner(s) should 
render an opinion as to whether it is at 
least as likely as not that the 
appellant's current epilepsy and/or 
seizure disorder is related to any 
disease or injury during service, 
including the alleged fall from a truck.  
The complete medical rationale for any 
opinion is to be included in the report.

5.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

6.  After completion of the above 
evidentiary development, readjudicate the 
appellant's claim for service connection 
for residuals of head injury, including 
epilepsy and/or a seizure disorder, with 
consideration of the additional evidence 
developed upon remand.  If the benefit 
sought on appeal remains denied, provide 
the appellant and his representative a 
supplemental statement of the case, and 
allow an appropriate period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

